359 F.2d 907
Application of PREFORMED LINE PRODUCTS COMPANY.
Patent Appeal No. 7540.
United States Court of Customs and Patent Appeals.
May 12, 1966.

Henry L. Brinks, Dean A. Olds, Chicago, Ill., for appellant.
Clarence W. Moore, Washington, D. C. (George C. Roeming, Washington, D. C., of counsel), for the Commissioner of Patents.
Before WORLEY, Chief Judge, and RICH, MARTIN, SMITH, and ALMOND, Judges.
WORLEY, Chief Judge.


1
This appeal is from the decision1 of the Trademark Trial and Appeal Board refusing registration on the Principal Register of the trademark


2
NOTE: OPINION CONTAINING TABLE OR OTHER DATA THAT IS NOT VIEWABLE


3
which Preformed Line Products Co. alleges has been used on goods known in the electrical trade as pole line hardware2 since July 25, 1961.

In denying registration, the board said:

4
* * * the subject mark of the application is "dominated" by the term "PREFORMED", which has heretofore been held to be merely descriptive and hence incapable of identifying applicant's goods and distinguishing them from like goods of others.3


5
Although we agreed with the board's ruling in the first "Preformed" appeal, we are unable to agree that it is controlling here in view of different facts. There "Preformed" stood alone; here, however, it has become a part of the slogan "You can look up to Preformed." We do not think incorporating "Preformed" into the instant slogan, granted its prominence, makes the entire slogan "merely descriptive." In our view the slogan, viewed in its entirety, as it must be, performs its intended function of identifying appellant's goods and distinguishing them from those of others.


6
Reversed.



Notes:


1
 142 USPQ 517


2
 Appellant's application Serial No. 131,992, filed November 14, 1961, describes the goods as
Accessories for Electrical Ropes,, Cables, Strands, Wires, and Pole Line Hardware, Armor Rods and Wires, Splices, Line Guards, Patch Rods, Tap Armor, Line Splices, Dead Ends, Telephone Splints, Splint and Tie Assemblies, Lashing Rods, Conductor Suspension Systems, Electrical Splice Shunts, Spacers for Parallel Conductors, Tangent Supports, Drop Wire Hangers
which are used in conjunction with overhead electrical transmission lines.


3
 The board was referring to this court's decision in In re Preformed Line Products Co., 323 F.2d 1007, 51 CCPA 775, where we found the word "Preformed" to be "merely descriptive" when applied to the identical goods recited here